Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/8/2020, with respect to the previous 112(a) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to remove the term “devoid”.  The previous 112(a) rejection of claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/8/2020, with respect to the previous 112(b) rejections of claims 1 & 14 have been fully considered and are persuasive.  Applicant has amended claims 1 & 14 to obviate the issues.  The previous 112(b) rejections of claims 1 & 14 has been withdrawn. 

Applicant's arguments filed 12/8/2020 regarding the previous 112(b) rejection of claim 20 have been fully considered but they are not persuasive.
Applicant argues guide vanes 272 overlaps guide vanes 274 along the lateral direction L.  Applicant provides an annotation of Figure 4.  
Examiner respectfully disagrees.  Examiner has reviewed Applicant’s annotated Figure 4, but still considers this overlap to occur from the vantage point direction (e.g. transverse direction, which is in/out of Figure 4).  Examiner does not consider there to be overlap in the left/right direction because the guide .  

Applicant's arguments filed 12/8/2020 regarding the previous 103 rejection of claim 1 under modified Karlsson regarding the wash chamber outlet have been fully considered but they are not persuasive.
Applicant argues Kim’s condensation duct 51 is not positioned at communication hole 42a, as first suction duct 70 is located at communication hole 42a.
Examiner agrees with Applicant’s assessment.  Examiner however, considers further interpreting intervening elements (e.g. Kim’s suction duct 71, first fan housing 61) connecting Kim’s condensation duct 51 with communication hole 42a would read on the tub channel.  Examiner notes the omission of Kim’s first fan 61b in view of the teachings of Berner (see directly below).  

Applicant’s arguments, see Remarks, filed 12/8/2020, with respect to the previous 103 rejection(s) of claim(s) 1 under modified Karlsson have been fully considered and are persuasive.  Applicant has amended claim 1 to recite no fan is positioned between the wash chamber outlet and the outlet of the tub channel.  Both Karlsson (see Karlsson’s Figure 1, evacuation fan 39) and secondary reference Kim (see Kim’s Figures 2-4, first fan 61b) teach evacuation/suction fans applied to the exhaust duct.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Karlsson in view of Kim, and further in view of previously cited Berner et al. (US 20080264458, “Berner”).  Berner teaches a suction fan for suctioning air into an outlet duct, and as an alternative to placing the fan in the air outlet, arranging the fan to blow air into the spray chamber (see Berner’s Figure 9, air outlet 16, fan 18, outlet duct 58, fan inlet 75, auxiliary fan 76.  [0039], [0043]).  Examiner considers this is suggestive of omitting an evacuation/suction fan in the vent duct by instead relying on a blowing fan for the spraying chamber.   Karlsson already teaches an inlet fan 25, and to operate inlet fan 25 during the drying phase (see Karlsson’s [0016]).  Relying on inlet blowing fan(s) such as Karlsson’s inlet fan 25 would predictably drive air through the spray chamber and through the vent duct.  This can be considered either an obvious rearrangement of parts of a fan, or alternatively, a 

Examiner’s Comment
Examiner is not in possession of prior art to suggest claim 19, and is relying on change in size/proportion case law (see MPEP 2144.04, “Change in Size/Proportion”).  Examiner requires further clarification from Applicant regarding the criticality of “about equal”.  Applicant’s disclosure states another example in which “the width WA of outlet 268 of ambient channel 254 may be no less than half the width WT of outlet 266 of tub channel 252 and no greater than the width WT of outlet 266 of tub channel 252” (see Applicant’s specification, [0042]).  Examiner questions the criticality of “about equal” (which is defined as within 10%) when a second example describes a width WA as being as low as half the width WT.  Clarification required.   

Special Definition
about equal - Applicant recites “about equal” in claim 19.  Applicant has defined “about” to mean “within 10%” (see Applicant’s specification, [0042]).  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites that “at least one of the guide vanes of the first plurality of guide vanes overlaps at least one of the guide vanes of the second plurality of guide vanes along the lateral direction”.  Examiner is not clear as to how the vanes are overlapping along the lateral direction, as Applicant’s guide vanes appear to overlap along the transverse direction, which is the vantage point of Figure 4 (see Applicant’s Figures 2 & 4, lateral direction L, transverse direction T, vent duct 250, first plurality of guide vanes 272, second plurality of guide vanes 274) (see MPEP 2173.03, "Correspondence Between Specification and Claims").  Clarification required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-12, 14, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. (EP 2173229, “Karlsson”) in view of Kim (US 20110126864) and Berner et al. (US 20080264458, “Berner”).  
Karlsson teaches a dishwasher comprising the following of claim 1 except where underlined:

For Claim 1:
A dishwasher appliance, comprising: 
a tub defining a wash chamber having a wash chamber outlet (see Figures 1-3, container 1.  Refer to outlet in communication with evacuation duct 38 at inner opening 40); 
a door mounted to the tub (see Figures 1-3, door 2); 
an inlet duct extending between an inlet in fluid communication with ambient air about the tub and an outlet in fluid communication with the wash chamber of the tub, the inlet duct having an inlet fan and a heating element positioned therein, the inlet fan operable to move ambient air through the inlet duct and the heating element operable to heat ambient air moving through the inlet duct (see Figures 1-6, inlet duct 22, inlet fan 25, heating element 32.  [0010]-[0012]); and
a vent duct positioned within the door and having a tub channel and an ambient channel positioned within the vent duct such that the tub channel is separate from the ambient channel, the tub channel having an inlet and an outlet, and wherein the inlet of the tub channel is positioned at and in fluid communication with the wash chamber outlet and an inlet of the ambient channel is positioned in fluid communication with ambient air about the tub (see Figures 1-3, door 2, evacuation unit 18, evacuation duct 38, evacuation fan 39, outlet opening 45), and
wherein no fan is positioned between the wash chamber outlet and the outlet of the tub channel for moving air from the wash chamber into the tub channel of the vent duct.

Karlsson teaches a vent duct, but does not teach the separate/additional ambient channel, or the recited insert.  
Kim however, teaches a ventilation/exhaust duct which also condenses the air exiting the tub (see Kim’s Figures 1-7, door 40, drying device 50, condensation duct 51, guide duct 54, partition member 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Karlsson and more particularly to replace Karlsson’s evacuation unit 18 with Kim’s drying device because said modification is a simple substitution of exhaust/vent ducts.  

Modified Karlsson still teaches applying a fan to the vent duct between the wash chamber outlet and the outlet of the tub channel, as both Karlsson and Kim teach using an evacuation/suction fan for drawing air into the vent duct (see Karlsson’s Figure 1, evacuation fan 39.  see Kim’s Figures 2-4, first fan 61b).  
Berner however, teaches a suction fan for suctioning air into an outlet duct, and as an alternative to placing the fan in the air outlet, arranging the fan to blow air into the spray chamber (see Berner’s Figure 9, air outlet 16, fan 18, outlet duct 58, fan inlet 75, auxiliary fan 76.  [0039], [0043]).  Examiner considers this is suggestive of omitting an evacuation/suction fan in the vent duct by instead relying on a blowing fan for the spraying chamber.   Karlsson already teaches an inlet fan 25, and to operate inlet fan 25 during the drying phase (see Karlsson’s [0016]).  Relying on inlet blowing fan(s) such as Karlsson’s inlet fan 25 would predictably drive air through the spray chamber and through the vent duct.  This can be considered either an obvious rearrangement of parts of a fan upstream of the spraying chamber (e.g. to the inlet duct/air flow path), or alternatively, a predictable variation of modified Karlsson to omit evacuation/suction fans by relying on inlet blowing fan(s) still resulting in the evacuation of the moist air during a drying phase (see MPEP 2144.04, “Rearrangement of Parts”.  alternatively, see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Karlsson and more particularly to rearrange/omit a suction fan from the vent duct and rely on an inlet blowing fan of the spray chamber to drive air through the vent duct because said modification would be either 1) an obvious rearrangement of parts of the fan, or 2) yield a predictable variation thereof, in view of Berner.  

For Claim 2:
The dishwasher appliance of claim 1, wherein the heating element is positioned downstream of the inlet fan within the inlet duct (see Karlsson’s Figures 1-6, inlet fan 25, heating element 32). 

For Claim 3:
The dishwasher appliance of claim 1, further comprising: 
a temperature sensor (see Karlsson’s [0011]-[0013], [0016].  Refer to thermostats); 
a controller communicatively coupled with the temperature sensor and the heating element (see Karlsson’s [0011]-[0013], [0016].  Refer to various programs and program-controlled teachings which suggests some form of controller), the controller configured to: 
receive, from the temperature sensor, one or more temperature signals indicative of a temperature of the air entering the wash chamber (see Karlsson’s [0011], [0016]); and 
activate or deactivate the heating element based at least in part on the one or more temperature signals (see Karlsson’s [0011], [0016].  Refer to thermostat control being used in the drying phase of the washing program). 

Modified Karlsson teaches claim 3.
Modified Karlsson does not teach the second heating element of claim 4:

For Claim 4:
The dishwasher appliance of claim 3, wherein the heating element is a first heating element, and wherein the dishwasher appliance further comprises: 
a second heating element positioned within the inlet duct, and 
wherein the controller is communicatively coupled with the second heating element, and wherein the controller is further configured to activate or deactivate one or both of the first heating element and the second heating element based at least in part on the one or more temperature signals. 

Examiner however, considers applying a second heating element as an obvious duplication of parts (see MPEP 2144.04, “Duplication of Parts”).  Karlsson already teaches heating element 32 which is temperature-controlled (see Karlsson’s Figures 1-6, heating element 32.  [0011], [0016]), and applying a second heating element would serve to either supplement heating element 32 or act as a backup/replacement in case of malfunction of heating element 32.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Karlsson and more particularly to apply a second heating element because said modification is an obvious duplication of parts.  

For Claim 5:
The dishwasher appliance of claim 1, wherein the inlet duct has a horizontal component that defines the inlet of the inlet duct, the horizontal component extends at least partially beneath the tub along a vertical direction such that the inlet of the inlet duct is positioned beneath the tub along the vertical direction (see Karlsson’s Figures 1-6, refer to horizontal portion of inlet duct 22 upstream of/below vertical duct portion 34). 

For Claim 6:
The dishwasher appliance of claim 5, wherein the inlet duct has a vertical component that defines the outlet of the inlet duct, the vertical component is connected to and in fluid communication with the horizontal component and is connected to the side of the tub (see Karlsson’s Figures 1-6, inner inlet end 24, vertical duct portion 34, curve duct portion 35). 

Modified Karlsson teaches claim 1.
Modified Karlsson also teaches the following: 

For Claim 11:
The dishwasher appliance of claim 1, further comprising: 
an insert positioned within the vent duct, the insert and the vent duct collectively defining an outlet of the tub channel and an outlet of the ambient channel, the insert positioned between the outlet of the tub channel and the outlet of the ambient channel along a transverse direction (refer to claim 1 rejection in view of Kim.  see Kim’s Figures 1-7, door 40, drying device 50, condensation duct 51, guide duct 54, partition member 54a, first fan housing 61a, first fan 61b, second fan housing 62a, second fan 62b, first suction duct 70, second suction duct 80).  Examiner interprets the portion of condensation duct 51 to the left of partition member 54a.  Examiner interprets either guide duct 54, or guide duct 54 in conjunction with second fan housing 62a and/or suction duct 80 as the ambient channel.   Examiner interprets partition member 54a as the insert, and drying device 50 as defining a vent duct.  

For Claim 12:
The dishwasher appliance of claim 11, wherein the vent duct is positioned within the door, and wherein the inlet of the tub channel is positioned in fluid communication with the wash chamber when the door is closed (refer to claim 11 rejection.  see Karlsson’s Figures 1-3, door 2, evacuation unit 18.  [0013].  see Kim’s Figures 1-7, door 40, drying device 50).  Both Karlsson and Kim teach applying the vent duct to the door.   

For Claim 14:
The dishwasher appliance of claim 11, further comprising: 
an ambient fan mounted to the vent duct at the ambient channel, the ambient fan operable to flow the ambient air about the tub through the ambient channel from the inlet of the ambient channel to an outlet of the ambient channel (refer to claim 11 rejection.  see Kim’s Figures 1-7, second fan 62b.  [0064]); and 
a controller communicatively coupled with the inlet fan and the ambient fan (see Karlsson’s [0011]-[0013], [0016].  Refer to various programs and program-controlled teachings which suggests some form of controller), the controller configured to: 
activate the inlet fan and the ambient fan at the same time upon commencement of a drying cycle (see Karlsson’s [0016].  Refer to “with the inlet fan and evacuation fan…in operation for a predetermined time”).  see Kim’s [0069]).  Karlsson already teaches operating the inlet fan and evacuation fan during drying.  The expectation upon modification by Kim is that the fans 61b & 62b of Kim’s drying device 50 would be operated during drying; and 
activate the heating element to heat ambient air moving through the inlet duct (see Karlsson’s [0016].  Refer to “with the heating element switched on”). 

Modified Karlsson teaches claim 1.
Modified Karlsson does not teach the following:

For Claim 19:
The dishwasher appliance of claim 1, wherein the outlet of the tub channel has a width and the ambient channel has an outlet having a width, and wherein the width of the outlet of the tub channel is about equal to the width of the outlet of the ambient channel to encourage uniform mixing of ambient air exiting the ambient channel and air exiting the tub channel downstream thereof.

Examiner however, considers this to be an obvious change in size/proportion of the outlet of applied Kim’s tub channel (portion of condensation duct 51 to the left of partition member 54a) and ambient channel (either guide duct 54, or guide duct 54 in conjunction with second fan housing 62a and/or suction duct 80) (see MPEP 2144.04, “Change in Size/Proportion”).  While Examiner considers Applicant appears to identify criticality in that the relative sizing encourages uniform mixing of the separate flows from the tub channel and ambient channel (see Applicant’s specification, [0042]), Examiner requires further clarification regarding why Applicant discloses a second example allowing for a width WA that is about 50% of the width WT  (see Examiner’s Comment above).  Examiner is not in possession of prior art with which to suggest this limitation.    
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Karlsson and more particularly for the outlets of applied Kim’s interpreted tub channel and ambient channel to be “about equal” because said modification is an obvious change in size/proportion.  

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. (EP 2173229, “Karlsson”) in view of Kim (US 20110126864) and Berner et al. (US 20080264458, “Berner”) as applied to claim 1 above, and further in view of Vallejo Noriega (US 20160022115).
Modified Karlsson teaches claim 1.
Modified Karlsson does not appear to teach the water inlet of claim 7:

For Claim 7:
The dishwasher appliance of claim 1, wherein the inlet duct has a water inlet positioned upstream of the heating element (refer to 112(b) rejection). 

Vallejo Noriega (20160022115) however, teaches coupling a liquid supply conduit to the inlet section of airflow conduit, said arrangement removing the need for an additional hole in the tub (see Vallejo Noriega’s Figures 3-8, & 12, inlet section 60, tub inlet 62, heater 72, liquid supply conduit 104, liquid supply 106, inlet conduit 140, tub inlet housing 142.  [0039]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Karlsson and more particularly to apply a water inlet/liquid supply conduit as taught by Vallejo Noriega to the air inlet duct so as to remove the need for an additional hole in the tub for supplying water.  

Modified Karlsson teaches claim 7.
Modified Karlsson also teaches the following:

For Claim 8:
The dishwasher appliance of claim 7, wherein the water inlet is positioned above the outlet of the inlet duct along a vertical direction (see Vallejo Noriega’s Figures 3-8, & 12, tub inlet 62, heater 72, liquid supply conduit 104, tub inlet housing 142.  [0039]).  Vallejo Noriega teaches applying the liquid supply conduit 104 above tub inlet 62.  

For Claim 9:
The dishwasher appliance of claim 7, wherein the inlet duct defines a water funnel, and wherein the outlet of the inlet duct is defined at a bottom end of the water funnel, and wherein the water inlet is positioned such that water flowing through the water inlet flows into the water funnel and through the outlet of the inlet duct and into the wash chamber of the tub (see Vallejo Noriega’s Figures 3-8, & 12, tub 

For Claim 10:
The dishwasher appliance of claim 9, wherein the water funnel is shaped such that water is prevented from flowing upstream toward the inlet of the inlet duct (see Vallejo Noriega’s Figures 3-8, & 12, tub inlet housing 142). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714